 Case 19-20140     Doc 21    Filed 11/08/19 Entered 11/08/19 08:25:03     Desc Main
                               Document     Page 1 of 4

                IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION
IN RE:                                       §
                                             §
 TOSHA YVETTE MOORE xxx-xx-9306              §   Case No. 19-20140
   xxx-xx-0000                               §   Chapter 13
 701 N CASS ST                               §
 JEFFERSON, TX 75657                         §
                                             §
DEBTORS

       TRUSTEE’S STATEMENT PURSUANT TO 11 U.S.C. SECTION 1302(c)

        The Standing Chapter 13 Trustee hereby submits this Statement of Investigation
of the financial affairs of the Debtor(s) pursuant to 11 U.S.C. 1302(c):

      1. The business examination consisted of the review of the following
         documentation after the 341 meeting of creditors:
             a Statement of Affairs and Schedules          Yes
             b Tax returns for the years                   2018
             c Evidence of insurance                       n/a
                Liability
                Property
                Workers Compensation
                Other
             d Bank Statements                             No
             e Business Licenses, Permits                  n/a
             f Other                                       n/a

      2. The 341 meeting of creditors was held on
             11/6/19

      3. The Debtor’s business is located at:
             701 N Cass St., Jefferson, TX 75657

      4. Nature of Debtor’s business:
             a Retail
             b Service (specify)                               Truck Driver
             c Other (specify)

      5. Debtor’s business is:
            a Sole Proprietorship
            b Corporation
            c Partnership
            d Other (specify)                                  LLC
Case 19-20140       Doc 21   Filed 11/08/19 Entered 11/08/19 08:25:03        Desc Main
                               Document     Page 2 of 4

    6. Debtor is:

           a    Owner                                          X
           b    Partner
           c    Shareholder


      7. Years of operation of Debtor’s business              Just started
      8. Number of employees (excluding debtors)              None
      9. Statement of Financial Affairs Questions 1-15        Yes
      complete?
      10. Additional information requested on Questions?      n/a
      11. Statement of Financial Affairs Questions 16-28      No
      complete?
      12. Additional information requested on Questions?      #27

 8. The following Schedules are complete:
                                    Complete                        Incomplete
      Schedule A                         X
      Schedule B                         X
      Schedule C                         X
      Schedule D                         X
      Schedule E                         X
      Schedule F                         X
      Schedule G                         X
      Schedule H                         X
      Schedule I                                                         X
      Schedule J                                                         X
      Credit Counseling                  X
      Profit Loss Statements                                             X
      Tax Returns                        X

     9. Have all required State, Local and Federal tax       Yes
         returns been filed
     10. Has all information requested by the Trustee        No
         been provided
     11. Missing documents to be provided within 14          6 mos. P&Ls along
         days:                                               w/bank statements
     12. Additional documents requested at the 341           2016 & 2017 tax returns
         meeting
     13. Debtor’s primary business assets consist of:        12 Freightliner
     14. The total fair market value of the business as an   Not disclosed
         ongoing concern is approximately:
     15. The Debtor’s average monthly gross receipts for     $8,961.48
         the 6 months prior to filing was:
     16. The Debtor’s projected monthly gross receipts       $7,902.79
         per Schedule I are:
Case 19-20140   Doc 21   Filed 11/08/19 Entered 11/08/19 08:25:03     Desc Main
                           Document     Page 3 of 4




    DATED this, the 8th day of November, 2019.




                                      Respectfully submitted,

                                      Lloyd Kraus
                                      CHAPTER 13 TRUSTEE


                             /s/ Lloyd Kraus
                             Lloyd Kraus, Chapter 13 Trustee SBN 24066773
                             110 N. College, Suite 1200
                             Tyler, TX 75702
                             (903) 593-7777; FAX (903) 597-1313
  Case 19-20140      Doc 21     Filed 11/08/19 Entered 11/08/19 08:25:03           Desc Main
                                  Document     Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Trustee Statement
Pursuant to 11 U.S.C. Section 1302 (c) has been served upon the following parties in interest by
mailing a copy of same to them via first class mail or electronically on 11/8/2019:

       LEE LAW FIRM, PLLC
       8701 BEDFORD EULESS RD., SUITE 510
       HURST, TX 76053

       TOSHA YVETTE MOORE
       701 N CASS ST
       JEFFERSON, TX 75657


 ATTN: FREEDOM TRUCK FINANCE, LLC AIS PORTFOLIO SERVICES, LP
 4515 N SANTA FE AVE. DEPT APS
 OKLAHOMA CITY, OK 73118

 LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
 2777 N. STEMMONS FREEWAY, STE. 1000
 DALLAS, TX 75207

 CITY OF JEFFERSON
 C/O PERDUE BRANDON FIELDER COLLINS & MOTT LLP
 PO BOX 2007
 TYLER, TX 75710




                                                /s/ Lloyd Kraus
                                                  Lloyd Kraus
